Exhibit 10.19

CNS, Inc.
7615 Smetana Lane
Eden Prairie, Minnesota 55344



January 31, 2005


Nicole C. Strait
[address]
[address]


Dear Nicole:

I am pleased to confirm my offer of employment to you as Vice President of Human
Resources reporting to me. If you accept this offer, your start date will be as
mutually agreed between us, but not later than March 7, 2005.

Your compensation package will include the following components:

 * Your base salary will be $130,000 annualized, paid over our regular
   semi-monthly pay periods.
   
   
 * You will be eligible for annual revenue and profit based incentive bonus of
   up to 60% (15% at threshold, 30% at plan and 60% maximum) of your base
   salary. The parameters of the incentive bonus plan for senior management are
   presented by management for approval by the Board of Directors each year.
   
   
 * Subject to approval of the CNS, Inc. Board of Directors, we will grant you an
   option to purchase 12,000 shares of CNS common stock. These shares will vest
   in equal amounts over a five year period beginning on the first anniversary
   of the grant date (date of Board approval). The exercise price will be
   determined based on the Fair Market Value at the market close on the date of
   grant.
   
   
 * Periodically, at the discretion of the Compensation Committee, you will be
   eligible to receive stock option grants that will vest over a three-year
   period.
   
   





--------------------------------------------------------------------------------

Nicole C. Strait Offer Letter
Page Two


 * You will be eligible for a one time hiring bonus of $30,000 to be paid with
   your first pay check.
   
   
 * You will be eligible to participate in CNS, Inc.’s benefit plans. A packet of
   benefit information will be sent to you under separate cover following your
   acceptance of this offer. CNS’ benefit plan includes 25 days of Paid Time Off
   (PTO) during the first year of employment. Eight of the 25 days will be added
   to your PTO bank immediately upon date of hire. The remaining 17 days accrue
   at a rate of 5.67 hours per pay period over the first twelve months.
   
   
 * In the event your employment is terminated by CNS without Cause (as defined
   on Exhibit A) prior to a change in control of CNS, in exchange for a written
   release of all claims by you, CNS will pay you severance equal to your annual
   base salary payable over a period of twelve months from your termination
   date, subject to required withholding salary plus pay your COBRA premium over
   the same period. In the event your employment is terminated by CNS without
   Cause or you resign your employment with CNS for Good Reason (as defined on
   Exhibit A) within 24 months after a change in control of CNS, in exchange for
   a written release of all claims by you, CNS will pay you severance equal to
   two times your annual base salary payable over a period of twenty-four months
   from your termination date, subject to required withholding plus your COBRA
   premium payable over a period of 18 months from your termination date.
   
   

We will schedule pre-employment drug and alcohol screen tests for you at the
Airport Clinic. This employment offer is contingent upon successfully completing
these tests. As a condition of your employment and as consideration for the
compensation and benefits to be provided, you will, prior to your first day of
employment, execute the Employment Agreement attached as Exhibit B, containing
confidentiality, invention assignment and noncompetition provisions required of
all new employees.

Nicole, we are very excited about the prospect of you joining CNS and ask that
you confirm your acceptance of this offer by signing the enclosed copy of this
letter and returning it to me at your earliest convenience. If you have any
questions at all about the terms of the offer, please call me or Michelle
Beuning so that we can discuss and resolve them as soon as possible. I know that
you will find this position a challenging and rewarding opportunity and that you
will be an important part of delivering the CNS vision!

Sincerely, Accepted and agreed to this offer on the     /s/ Marti Morfitt 7th
day of February, 2005.     Marti Morfitt /s/ Nicole C. Strait
                        President & CEO Nicole C. Strait



--------------------------------------------------------------------------------


EXHIBIT A


“Cause” shall mean one or more of the following: (i) your willful failure or
refusal to perform your expected services to CNS consistent with your position;
(ii) your commission of an intentional breach of fiduciary duty against CNS or a
substantial act of fraud against or affecting CNS or any customer, supplier,
client, agent, or executive thereof; (iii) your commission of any other willful
or reckless act which is deemed by CNS’s Board to have a material adverse effect
on CNS (it being understood that mere negligence in performance of duties is not
Cause under this Agreement); (iv) your willful breach of any provision of this
Agreement or any policy or directive of the Board or the CEO, including the CNS
Code of Conduct; or (v) your commission of any act involving moral turpitude
which is deemed by CNS’s Board to have a material adverse effect on CNS or your
position with CNS; or (vi) your unsatisfactory performance after specific notice
of performance deficiencies, description of expectations and opportunity to
cure.

“Good Reason” shall mean: (i) CNS has materially breached any of the terms of
this Agreement; (ii) you are assigned duties which are materially inconsistent
with your position, duties, responsibilities and status as Vice President of
Human Resources; (iii) your base salary or bonus opportunity, is reduced; or
(iv) as a result of the relocation of CNS’ principal offices, you would be
required to relocate your principal residence outside reasonable commuting
distance of the Twin Cities Metropolitan area.







--------------------------------------------------------------------------------